Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06        Page:1 of 32



           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION




  In re:


  ALAN R. BURNSED and BEVERLY
  AMBER BURNSED,


                 Debtors.


                                                            Chapter 13
  O. BYRON MEREDITH,III, Chapter 13
  Trustee,                                                  Number 19-41654-EJC


                 Movant^




  BMW FINANCIAL SERVICES NA,LLC,


                 Respondent.



                OPINION ON TRUSTEE'S OBJECTION TO CLAIM


           Before the Court is the Objection to Claim (the "Claim Objection") filed by

  O. Bryon Meredith, III, the Chapter 13 Trustee.(Dckt. 95). The Debtors in this case,

  Alan R. Bumsed and Beverly Amber Bumsed, initially proposed to retain their

   motor vehicle, which was purchased within 910 days before the petition date, and to

  pay the claim in full with interest. After confirmation, the Debtors sought to modify
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06         Page:2 of 32



  their plan to surrender the vehicle to the creditor, BMW Bank of North America

  ("BMW")- The plan modification form, use of which is mandatory in this district

  pursuant to the Court's General Order Number 2017-4, states that the collateral "is

  surrendered to the creditor to satisfy the secured claim to the extent shown below"

  and that "[a]ny allowed deficiency balance resulting from a creditor's disposition of

  the collateral will be treated as an unsecured claim" ifthe creditor timely amends its

  proof of claim.(Dckt. 84, p. 2). The local form plan goes on to provide space for

  debtors to include case-specific details, including the name of the creditor, a

  description of the collateral, and the amount of the claim satisfied. Under this last

  category, the Debtors indicated that the amount of BMW's claim satisfied was "Full

  Satisfaction."(Dckt. 84, p. 2).

        No party in interest objected to the modification, which was confirmed by the

  Court. BMW subsequently repossessed and sold the vehicle. When BMW filed an

  amended proof of claim for the deficiency balance, the Chapter 13 Trustee objected,

  arguing that under the terms ofthe modified plan, the vehicle's surrender was in full

  satisfaction ofthe debt. BMW disputes this reading ofthe modified plan on grounds

  that it violates binding Eleventh Circuit case law, but the Chapter 13 Trustee

  contends that BMW has waived this argument by failing to object to confirmation

  ofthe modification. For the reasons set forth below, the Court rejects the Chapter 13

  Trustee's argument and finds that the modified plan permits BMW to file its
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06               Page:3 of 32



  deficiency claim. Accordingly, the Court will overrule the Chapter 13 Trustee's

  Claim Objection.

  I. Jurisdiction


         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334(a), 28

  U.S.C. § 157(a), and the Standing Order of Reference signed by then Chief Judge

  Anthony A. Alaimo on July 13, 1984. This is a "core proceeding" under 28 U.S.C.

  § 157(b)(2)(B).

  II. Factual Background


         The facts in this case are undisputed. On November 19, 2019, the Debtors

  filed a Chapter 13 petition. (Dckt. 1). In their schedules, the Debtors listed a 2018

  BMW X5 valued at $69,396.00.(Dckt. 1, pp. 11, 19).' The motor vehicle secured

  the claim of BMW, which filed its proof of claim in the amount of $68,607.64 on

  December 5, 2019.(Claim No. 7-1).

         The Debtors amended their Chapter 13 plan, originally filed on the petition

  date, three times prior to confirmation. (Dckt. 4, 14, 43, 55). Each iteration of the

  plan indicated that the vehicle securing BMW's claim was purchased within 910

  days before the petition date and was subject to the so-called "hanging paragraph"

  of 11 U.S.C. § 1325(a). The Debtors proposed to retain the vehicle and to pay




  'The Debtors' valuation of the vehicle remained the same in their subsequent amendments of
  their Schedule A/B.(Dckt. 41, p. 2; Dckt. 72, p. 2).
                                               3
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                Page:4 of 32



  BMW's claim in full. In their third amended plan, which resolved a number of

  objections raised by the Chapter 13 Trustee and the United States Trustee (dckt. 24,

  26,46,47), the Debtors proposed to make monthly payments of$1,375.00 to BMW

  at 4.50% interest.(Dckt. 55,p. 2). The Debtors also proposed to pay a 100% dividend

  to unsecured creditors. (Dckt. 55, p. 3, T[ 4(h)). On September 2, 2020, the Court

  confirmed the Debtors' third amended plan.(Dckt. 69).

         On November 5, 2020, the Debtors filed a Modification to Chapter 13 Plan

  After Confirmation (the "Modified Plan"). (Dckt. 84). Under the terms of the

  Modified Plan, which did not change the proposed 100% dividend to unsecured

  creditors, the Debtors proposed to surrender the vehicle to BMW and, additionally,

  to suspend payments to Santander Consumer USA, Inc. ("Santander") due to the

  pending sale of a 2015 Jeep Wrangler, which would pay off the $12,234.00 debt to

  Santander.^ Consequently, total plan payments would decrease from $3,800.00 per

  month to $2,675.00 per month for the remainder of the 60-month term of the plan.

  (Dckt. 84, p. 2). Importantly, the provision regarding the surrender of the BMW

  vehicle states as follows:


                c. Surrender of Collateral: The following collateral is
                surrendered to the creditor to satisfy the secured claim to
                the extent shown below upon confirmation of this
                proposed modification. The Proponent(s) request(s) that

  ^ Santander filed its proof of claim on December 10, 2019.(Claim No. 10). On October 6, 2020,
  the Debtors moved to sell the 2015 Jeep Wrangler.(Dckt. 73). The Court granted the Debtors'
   motion on November 5, 2020.(Dckt. 86).
                                                4
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                  Page:5 of 32



                 upon confirmation ofthe plan, as modified, the stay under
                 11 U.S.C. § 362(a) be terminated as to the collateral only
                 and that the stay under 11 U.S.C. § 1301 be terminated in
                 all respects. Any allowed deficiency balance resulting
                 from a creditor's disposition of the collateral will be
                 treated as an unsecured claim in paragraph 4(h)ofthe plan
                 if the creditor amends its previously filed, timely claim
                 within 180 days from the entry ofthe order confirming this
                 proposed modification or by such additional time as the
                 creditor may be granted upon motion filed within that 180-
                 day period.

     CREDITOR                    DESCRIPTION                     AMOUNT OF
                                 OF                              CLAIM
                                 COLLATERAL                      SATISFIED


     BMW Bank                    2018 BMW X5                     Full Satisfaction




  (Dckt. 84, p. 2). As the basis for this proposed modification,the Debtors represented

  that they could no longer afford their plan payments and thus sought to surrender the

  vehicle to BMW.(Dckt. 84, p. 2). Apart from the surrender ofthe BMW vehicle,the

  suspension of disbursements to Santander, and the reduction in the amount of

  monthly plan payments, the other provisions of the confirmed plan "remain[ed] in

  full force and effect."(Dckt. 84, p. 2).

         No party in interest objected to the Modified Plan, and on December 3, 2020,

  the Chapter 13 Trustee moved to confirm it. (Dckt. 90). Pursuant to the Court's

  negative notice procedures,^ an Order Confirming Modified Plan was entered on


  ^ See Amended General Order Number 2005-1 [Negative Notice Procedures], which provides
  that "upon the expiration of the deadline for any objection to the relief sought" in a post-
  confirmation modification, the presiding judge "may, without further notice or hearing to any
  party, enter [the] order."
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                Page:6 of 32



  December 15, 2020 without a hearing.(Dckt. 93). In accordance with the terms of

  the Modified Plan, the Debtors surrendered the motor vehicle to BMW, which

  subsequently sold the vehicle on January 25, 2021.(Claim No. 7-2, Part 2, p. 14).

  On March 3, 2021, well within the 180 days contemplated by the Modified Plan,

  BMW amended its proof of claim to reflect a $26,809.30 unsecured deficiency

  claim.(Claim No. 1-1).

         On March 12, 2021, the Chapter 13 Trustee filed the instant Claim Objection

  requesting that BMW's amended claim be disallowed "on the grounds that the

  confirmed/modified plan provided for the collateral to be surrendered to the Creditor

  in full satisfaction of the claim." (Dckt. 95, p. 2). The Chapter 13 Trustee further

  asserted that "[t]he plan did not propose any payments to this creditor from the

  amounts paid to the Chapter 13 Trustee, and there appears to be no order granting

  leave to file the deficiency claim."(Dckt. 95, p. 2).

         This matter came on for hearing on May 4, 2021. At the hearing, the Court

  heard argument from BMW's counsel and from counsel for the Chapter 13 Trustee,

  as well as from Debtors' counsel. All the parties agreed that BMW's collateral was

  a 910 vehicle within the meaning ofthe hanging paragraph. They also concurred that

  BMW's post-surrender sale of the vehicle was commercially reasonable."^ The


  ^ See O.C.G.A. § 11-9-610("Every aspect of a disposition of collateral, including the method,
  manner,time, place, and other terms, must be commercially reasonable."); O.C.G.A. § 11-9-627
  ("[djetermination of whether conduct was commercially reasonable").
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06        Page:7 of 32



  Chapter 13 Trustee, however, asserted that BMW was not entitled to a deficiency

  claim because the language in the Modified Plan provided for the surrender of the

  vehicle in full satisfaction of BMW's claim. When BMW pointed out that this

  interpretation ofthe Modified Plan would violate binding Eleventh Circuit case law,

  the Chapter 13 Trustee replied that BMW failed to object to confirmation of the

  Modified Plan and, under principles ofresjudicata, is now foreclosed from objecting

  to any improper plan provisions. The Debtors agreed with the Chapter 13 Trustee's

  arguments. At the conclusion of the hearing, the Court took the matter under

  advisement and directed the parties to briefthe legal issues. The Chapter 13 Trustee

  filed his brief on June 3, 2021, and BMW filed its brief on June 22, 2021.(Dckt.

   100, 101). No brief was filed by the Debtors. The Court has reviewed the parties'

  briefs, and this matter is now ripe for ruling.

  III. Discussion


  A. Treatment of Secured Claims in Chapter 13

        "Chapter 13 of the Bankruptcy Code provides a reorganization remedy for

  consumer debtors and proprietors with relatively small debts." Johnson v. Home

  State Bank, 501 U.S. 78, 82 (1991). It "allows a debtor to retain his property if he

  proposes, and gains court confirmation of, a plan to repay his debts over a three- to

  five-year period." Harris v. Viegelahn, 515 U.S. 510, 514 (2015). To attain

  confirmation of a Chapter 13 plan, a debtor must satisfy the requirements of 11
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06            Page:8 of 32



  U.S.C. § 1325(a). Pertinent to this case,§ 1325(a)(5) provides that a plan's proposed

  treatment of a secured claim can be confirmed if one of three conditions is satisfied:


               The secured creditor accepts the plan, see 11 U.S.C. §
               1325(A); the debtor surrenders the property securing the
               claim to the creditor, see § 1325(a)(5)(C); or the debtor
               invokes the so-called "cram down" power, see §
               1325(a)(5)(B). Under the cram down option, the debtor is
               permitted to keep the property over the objection of the
               creditor, the creditor retains a lien securing the claim, see
               § 1325(a)(5)(B)(i), and the debtor is required to provide
               the creditor with payments, over the life of the plan, that
               will total the present value of the allowed secured claim,
               i.e., the present value of the collateral, see §
               1325(a)(5)(B)(ii).

  Assoc's. Com. Corp. v. Rash, 520 U.S. 953, 956-57 (1997). See also Santander

   Consumer USA, Inc. v. Brown (In re Brown), 746 F.3d 1236, 1239(11th Cir. 2014)

  ("a plan's treatment of an 'allowed secured claim' can be confirmed if: the secured

  creditor accepts the plan,the debtor retains the collateral and makes payments to the

  creditor, or the debtor surrenders the collateral."). The third option, cramdown,

  reflects the general principle that"Chapter 13 debtors enjoy 'broad powers to modify

  the rights of the holders of secured claims.'" Am. Gen. Fin., Inc. v. Paschen (In re

  Paschen), 296 F.3d 1203, 1205-06 (11th Cir. 2002)(quoting First Union Mortgage

   Corp. V. Eubanks (In re Eubanks), 219 B.R. 468, 470 (B.A.P. 6th Cir. 1998)). See

  also 11 U.S.C. § 1322(b)(2)(the plan may, with certain exceptions, "modify the

  rights of holders of secured claims").
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06            Page:9 of 32



        "The value ofthe allowed secured claim is governed by § 506(a)ofthe Code."

  Rash, 520 U.S. at 957. This Section provides in pertinent part as follows:

              An allowed secured claim of a creditor secured by a lien
              on property in which the estate has an interest . . . is a
              secured claim to the extent of the value of such creditor's
              interest in the estate's interest in such property .. . and is
              an unsecured claim to the extent that the value of such
              creditor's interest . . . is less than the amount of such
              allowed claim.


   11 U.S.C. § 506(a)(1). In other words, "Section 506(a)(1) bifurcates a secured

  creditor's allowed claim into secured and unsecured portions based on the

  collateral's value." Brown, 746 F.3d at 1239. Taken together, then, § 1325(a)(5)(B)

  and § 506(a)(1)"permit the bifurcation ofan undersecured claim into its secured and

  unsecured parts, with creditors only assured of receiving full value for the secured

  portion of the claim." Paschen, 296 F.3d at 1206.

  B. The Effect ofthe Hanging Paragraph on Cramdown of a 910 Vehicle

        Here, the Debtors originally proposed to retain the motor vehicle and to make

  payments to BMW over the life of the plan pursuant to § 1325(a)(5)(B).

  Notwithstanding the bifurcation provisions of § 1325(a)(5)(B) and § 506(a)(1),

  however,the Debtors did not propose to bifurcate BMW's claim. The Code provides

  "certain exceptions to a Chapter 13 debtor's power to bifurcate an undersecured

  claim in a cramdown."     re Scarver, 555 B.R. 822, 826 (Bankr. M.D. Ala. 2016).

  One such exception is the "hanging paragraph" of § 1325(a). As part of the
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                        Page:10 of 32



   Bankruptcy Abuse Prevention and Consumer Protection Act of 2005("BAPCPA"),

   Congress inserted this new paragraph below § 1325(a)(9) and above § 1325(b). The

   hanging paragraph provides as follows:

                  For purposes of paragraph (5), section 506 shall not apply
                  to a claim described in that paragraph if the creditor has a
                  purchase money security interest securing the debt that is
                  the subject of the claim, the debt was incurred within the
                  910-day period preceding the date of the filing of the
                  petition, and the collateral for that debt consists ofa motor
                  vehicle (as defined in section 30102 of title 49) acquired
                  for the personal use of the debtor, or if collateral for that
                  debt consists of any other thing of value, if the debt was
                  incurred during the 1-year period preceding that filing.

   11 U.S.C. § 1325(a)(9)(hanging paragraph). To fall under the hanging paragraph,

   and thus be protected from bifurcation, a creditor's claim must satisfy four

   requirements: "(1) the creditor must have a 'purchase money security interest'^ in

   the collateral;(2)the debt must have been incurred within 910 days before the filing

   ofthe debtor's bankruptcy case;(3)the collateral for the debt must consist ofa motor




   ^ "A security interest in goods is a purchase money security interest...[t]o the extent that the
   goods are purchase money collateral with respect to that security interest[.]" O.C.G.A. § 11-9-
   103(b)(1). "Purchase money collateral" means "goods or software that secured a purchase money
   obligation with respect to that collateral." O.C.G.A. § 11-9-103(a)(1). And "purchase money
   obligation," in turn, means "an obligation of an obligor incurred as all or part of the price of the
   collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if
   the value is in fact so used." O.C.G.A. § 11-9-103(a)(2). In other words,"PMSI status 'requires a
   close nexus between the acquisition of collateral and the secured obligation.'" In re McClow, No.
   09-40164, 2009 WL 8592832, at *2(Bankr. S.D. Ga. Dec. 18, 2009)(Davis, J.)(quoting U.C.C.
   § 9-103 cmt. n. 3(2002)).

                                                    10
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                     Page:11 of 32



   vehicle;^ and (4) the vehicle must have been acquired for the personal use of the

   debtor." Graupner v. Nuvell Credit Corp. (In re Graupner), 537 F.3d 1295, 1298

   (11th Cir. 2008). If these requirements are met,"the creditor holds what is called a

   '910-claim' and is entitled to full payment on its claim, regardless of the vehicle's

   value[.]" Scarver, 555 B.R. at 827. Here, the parties agree that BMW holds a 910-

   claim and thus under the hanging paragraph had to be paid in full under the Debtors'

   Chapter 13 plan as originally confirmed.

   C. The Effect of the Hanging Paragraph on Surrender of a 910 Vehicle

          Although the hanging paragraph requires full payment of a 910-claim when

   the debtor elects to retain the collateral, it does not explicitly address what happens

   when a debtor elects to surrender the collateral. Prior to BAPCPA's insertion ofthe

   hanging paragraph, "if a Chapter 13 debtor surrendered the property, the creditor

   could pursue an unsecured deficiency claim if it had a right to collect a deficiency

   under applicable nonbankruptcy law." DaimlerChrysler Fin. Serv. Am. LLC v.

   Barrett (In re Barrett), 543 F.3d 1239(11th Cir. 2008).

          The hanging paragraph, however, makes bifurcation under § 506(a)

   inapplicable to a 910-claim, and some courts interpreted this to mean that such a

   claim is fully secured, with the result that surrender of the collateral fully satisfies



   ^ The hanging paragraph also prohibits "modification of a security interest in 'any other thing' if
   purchased within one year of the petition date." In re Sandifer,603 B.R. 648,649-50(Bankr.
   M.D. Ga. 2019)(Laney, J.).
                                                   11
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                   Page:12 of 32



   the claim and leaves no deficiency. As one leading treatise explains, "[f]ollowing

   BAPCPA's enactment ofthe [hanging paragraph], the majority of bankruptcy courts

   ruled that, when Code § 506(a) does not apply to a secured claim,the creditor is not

   entitled to the allowance of an unsecured deficiency claim." Drake, Bonapfel,

   Goodman, Chapter 13 Practice and Procedure § 5:24 (2020 ed.). "As the debate

   shifted to the courts of appeals, however,every circuit addressing the issue ruled that

   the creditor retains an unsecured deficiency claim when a debtor surrenders the

   collateral."^ Id.(emphasis added).

          The Eleventh Circuit addressed this issue in DaimlerChrysler Fin. Serv. Am.

   LLC V. Barrett (In re Barrett), 543 F.3d 1239 (11th Cir. 2008). There, the Chapter

   13 debtors proposed in their plan to surrender the vehicle to the creditor in full

   satisfaction ofthe claim.Id. at 1241. The creditor objected to confirmation, asserting

   that the plan failed to provide for the payment of any deficiency balance, but the

   bankruptcy court overruled the objection and confirmed the plan. Id. On direct

   appeal,the Eleventh Circuit reversed the bankruptcy court's decision. Agreeing with

   the Seventh Circuit in In re Wright,492 F.3d 829, 832(7th Cir. 2007), the Eleventh



   ^ See AmeriCredit Fin. Serv., Inc. v. Tompkins, 604 F.3d 753(2d Cir. 2010); DaimlerChrysler
   Fin. Serv. Am., LLC v. Miller (In re Miller), 570 F.3d 633 (5th Cir. 2009); DaimlerChrysler Fin.
   Serv. Am. LLC v. Barrett (In re Barrett), 543 F.3d 1239(11 th Cir. 2008); DaimlerChrysler Fin.
   Serv. Am. LLC v. Ballard(In re Ballard), 526 F.3d 634(10th Cir. 2008); Capital One Auto Fin.
   V. Osborn,515 F.3d 817(8th Cir. 2008); Tidewater Fin. Co. v. Kenney,531 F.3d 312(4th Cir.
   2008); In re Wright,492 F.3d 829(7th Cir. 2007). See also Wells Fargo Fin. Acceptance v.
   Rodriguez (In re Rodriguez), 375 B.R. 535 (B.A.P. 9th Cir. 2007).
                                                  12
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06       Page:13 of 32



   Circuit stated that when a debtor surrenders a 910 vehicle post-BAPCPA, the

   hanging paragraph "knocks out" § 506 and "'leaves the parties to their contractual

   entitlements.'" Id. at 1246 (quoting Wright, 492 F.3d at 832). In other words, "the

   effect of the hanging paragraph is to remove the Bankruptcy Code's method of

   bifurcation," namely § 506, but "it has no effect on state law rights," such as the

   right to a deficiency. Chapter 13 Practice and Procedure § 5:24.

         The Eleventh Circuit provided two reasons for this reading of § 506(a) and

   the hanging paragraph. First, this outcome is "required by well-established Supreme

   Court precedent," specifically Butner v. U.S., 440 U.S. 48 (1979). In Butner, the

   Supreme Court held that "state law determines rights and obligations when the Code

   does not supply a federal rule." Wright,492 F.3d at 832. According to the Eleventh

   Circuit in Barrett and the Seventh Circuit in Wright, the bankruptcy courts that

   initially prohibited a deficiency claim upon surrender of a 910 vehicle "made the

   mistake of assuming that the sales contracts and state law are irrelevant unless

   implemented by the Bankruptcy Code." Barrett, 543 F.3d at 1243-44. In fact, the

   opposite is true; "rights under state law count in bankruptcy unless the Code says

   otherwise." Wright, 492 F.3d at 832-33. Thus, by rendering § 506 inapplicable to a

   910-claim, the hanging paragraph leaves the parties to their state law contractual

   rights.




                                           13
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                      Page:14 of 32



          Second,the Eleventh Circuit observed that"a contrary result," i.e. eliminating

   the creditor's deficiency claim upon surrender, "would be inconsistent with

   legislative intent." Barrett, 543 F.3d at 1246. Specifically,"the legislative history of

   the hanging paragraph 'leaves little doubt that its architects intended only good

   things for car lenders and other lienholders.'" Id. at 1246 (quoting Graupner, 537

   F.3d at 1297). Based on this legislative history,"car lenders and lienholders should

   clearly not be negatively impacted by the hanging paragraph in situations where the

   debtor surrenders a 910 vehicle, yet that is exactly the effect if surrendering the

   vehicle is deemed to fully satisfy the debt when the contract provides for recourse."

   Id. (emphasis in original). Referencing one of the stated purposes of BAPCPA,the

   Eleventh Circuit inferred that "Congress obviously did not intend such a result in

   legislation purporting to "Restor[e] the Foundation for Secured Credit." Id.

          For both reasons, the Eleventh Circuit held "that a creditor may pursue a

   deficiency claim when the debtor surrenders a 910 vehicle. The deficiency claim is

   to be governed by the parties' contract and applicable state law, and will depend on

   whether the contract and state law provide for recourse." Id. at 1247. Here,Debtors'

   counsel acknowledged at the May 4,2021 hearing that BMW had a contractual right

   to a deficiency claim prior to confirmation of the Modified Plan.^ Further, under


   ^ The contract between the Debtors and BMW,which is attached to BMW's proof of claim,
   grants BMW a security interest in the vehicle and explicitly states that the Debtors "will be liable
   for any deficiency to the extent permitted by applicable law."(Claim 7-1, Part 2, pp. 8-9).
                                                   14
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06            Page:15 of 32



   applicable Georgia law, a motor vehicle lienholder is entitled to a deficiency claim.

   See O.C.G.A. § 10-l-36(a); O.C.G.A. § ll-9-615(d); Calcote v. Citizens & S. Nat'l

   Bank, 179 Ga. App. 132, 133(1986)(sale of automobile is governed by both Article

   9 of Georgia's Uniform Commercial Code and Georgia's Motor Vehicle Sales

   Finance Act). Thus, under the Eleventh Circuit's holding in Barrett, the Debtors

   would not have been permitted to deprive BMW of its state law contractual right to

   a deficiency claim by surrendering the vehicle in their Chapter 13 plan. As will be

   addressed below, neither could the Debtors do so through a modified plan.

   D. The Trustee's Interpretation ofthe Modified Plan Conflicts with Barrett

         At the outset of this case, the Debtors elected to retain the vehicle, and their

   plan containing that proposal was confirmed on September 2, 2020.(Dckt. 69). On

   November 5, 2020, however, they moved to modify their confirmed plan to

   surrender the vehicle to BMW.(Dckt. 84). As recited above, the relevant provision

   ofthe Modified Plan states that the collateral "is surrendered to the creditor to satisfy

   the secured claim to the extent shown below upon confirmation of this proposed

   modification."(Dckt. 84, p. 2)(emphasis added). It further states that"[a]ny allowed

   deficiency balance resulting from a creditor's disposition of the collateral will be

   treated as an unsecured claim ... if the creditor amends its previously filed, timely

   claim within 180 days from the entry of the order confirming this proposed

   modification or by such additional time as the creditor may be granted upon motion

                                              15
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06           Page:16 of 32



   filed within that 180-day period."(Dckt. 84, p. 2). Under the heading "Amount of

   Claim Satisfied," the Debtors typed "Full Satisfaction." (Dckt. 84, p. 2). As

   interpreted by the Chapter 13 Trustee, this language in the Modified Plan provided

   for the surrender of the vehicle in full satisfaction of the debt to BMW. But if that


   interpretation is correct, then the Modified Plan would have violated the Eleventh

   Circuit's holding in Barrett.

         The Bankruptcy Code provides that "[a]t any time after confirmation of the

   plan but before the completion of payments under such plan, the plan may be

   modified, upon request of the debtor, the trustee, or the holder of an allowed

   unsecured claim[.]" 11 U.S.C. § 1329(a). A post-confirmation plan modification

   must satisfy three requirements. In re Fayson, 573 B.R. 531, 534 (Bankr. D. Del.

   2017);Scarcer,555 B.R. at 827. First, the modification must meet one ofthe criteria

   set forth in § 1329(a), which, pertinent to this case, requires the modification to do

   one ofthe following:

               (1) increase or reduce the amount of payments on claims
               of a particular class provided for by the plan;

               (2)extend or reduce the time for such payments;[or]

               (3)alter the amount ofthe distribution to a creditor whose
               claim is provided for by the plan to the extent necessary to
               take account of any payment of such claim other than
               under the plan[.]




                                            16
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                 Page:17 of 32



   11 U.S.C. § 1329(a)(l)-(3). Second, the modification must comply with the

   confirmation requirements set forth in § 1322(a)and § 1325(a), as must any Chapter

   13 plan. 11 U.S.C. § 1329(b)(1). Third, the modification generally cannot extend the

   payment period beyond five years after the first plan payment was due, nor extend

   the original commitment period of the debtor's disposable income except for cause.

   11 U.S.C. § 1329(c). The Eleventh Circuit recently held that"a debtor need not make

   any threshold showing ofa change in circumstances before proposing a modification

   to a confirmed plan under § 1329." Whaley v. Guillen (In re Guillen),972 F.3d 1221,

   1230 (11th Cir. 2020)."The plan as modified becomes the plan unless, after notice

   and a hearing, such modification is disapproved." 11 U.S.C. § 1329(b)(2).

            Courts are divided as to "whether a Chapter 13 debtor acting in good faith

   may modify her confirmed plan to surrender collateral and reclassify any deficiency

   balance as an unsecured claim." Scarver, 555 B.R. at 825. The minority view,

   adopted by the Sixth Circuit in Chrysler Fin. Corp. v. Nolan (In re Nolan), 232 F.3d

   296 (6th Cir. 2005), "holds that a Chapter 13 debtor may not reclassify a secured

   claim after plan confirmation under any circumstances."^ Scarver, 555 B.R. at 828.

   Under the majority view, "a Chapter 13 debtor may surrender collateral and

   reclassify any resulting deficiency balance from a secured debt to an unsecured debt.



   ^ See also Ruskin v. DaimlerChrysler Servs., N.A., LLC(In re Adkins), 425 F.3d 296(6th Cir.
   2005).


                                                 17
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                      Page:18 of 32



   if done in good faith." Scarver, 555 B.R. at 828. The majority view has been the

   prevailing view for more than a decade.'® Id. See also In re Toliver, 603 B.R. 420,

   422-23(Bankr.E.D. Wis. 2019);Fayson,573 B.R. at 533; Bank One, NA v. Leuellen

   (In re Leuellen)^ 322 B.R. 648 (Bankr. S.D. Ind. 2005); In re Zieder^ 263 B.R. 114

   (Bankr. D. Ariz. 2001).

           But neither view permits a debtor to wipe out a creditor's deficiency claim

   through a modified plan, as the Trustee now claims the Debtors sought to do here.

   For example, in Scarver, the debtor initially proposed to retain and make payments

   on a 910 vehicle. Scarver, 555 B.R. at 825. After the plan was confirmed, the debtor

   was involved in a traffic accident, and the vehicle was declared a total loss. Id. The

   debtor modified her plan to surrender the vehicle, along with the insurance proceeds.

   Id. at 826. The creditor did not object, and the bankruptcy court confirmed the plan.

   Id. Several months later, the creditor filed a motion to determine its secured status.

   Id. Ruling on that motion,the bankruptcy court adopted the majority view permitting

   reclassification of a secured claim. Citing Barrett, the court stated that "post-

   confirmation surrender of collateral leaves an undersecured creditor with an

   unsecured deficiency balance under § 506(a) and state law." 555 B.R. at 837. Faced




     There is no binding Eleventh Circuit precedent on this issue. See In re Moorer, No. 15-32592-
   DHW,2017 WL 3499280, at *1 (Bankr. M.D. Ala. Aug. 15, 2017)("Although the holding in
   Nolan is the only circuit level decision on this issue, the majority of courts to have addressed the
   issue disagree with the holding in Nolan.'''').
                                                     18
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06           Page:19 of 32



   with similar facts, the bankruptcy court in Fayson also adopted the majority view

   and stated that any deficiency would be an unsecured claim. 573 B.R. at 537.

   Nothing in these cases suggests that a creditor's deficiency claim is eliminated. Nor

   would eliminating a deficiency claim via plan modification be consistent with the

   general rule that"the Code does not allow a debtor to do in a modified plan what she

   could not do first under a confirmed plan." Fayson, 573 B.R. at 536.

         Barrett, therefore, controls. Just as, under Barrett, a debtor cannot surrender

   a 910 vehicle in full satisfaction of an undersecured creditor's claim, a debtor is

   likewise prohibited from doing the same through a modified plan. In either case, the

   creditor is entitled to pursue a deficiency claim governed by the parties' contract and

   applicable state law. If, as the Chapter 13 Trustee now asserts, the Modified Plan

   provided for the surrender ofthe vehicle in full satisfaction ofthe entire debt, barring

   BMW from filing a deficiency claim, then the Modified Plan would have violated

   Barrett.


         Because the Modified Plan would have been improper under this reading, the

   Chapter 13 Trustee should have objected to its confirmation. The Code mandates

   that "[t]he trustee shall . . . appear and be heard at any hearing that concerns . . .

   modification ofthe plan after confirmation." 11 U.S.C. § 1302(b)(2)(C). Implicit in

   this duty is the "authority to object to a plan that does not comply with applicable

   provisions of the Code." Chapter 13 Practice and Procedure § 17:3 (collecting

                                             19
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                   Page:20 of 32



   cases). See also Andrews v. Loheit (In re Andrews), 155 B.R. 769, 771 (B.A.P. 9th

   Cir. 1993)("The duty to appear and be heard . . . encompasses the duty to review

   plans for compliance with confirmation requirements and to make a

   recommendation to the court on confirmation."). As the representative of the

   bankruptcy estate, the Chapter 13 Trustee must serve the interests of all creditors,

   notjust unsecured creditors. Overhaugh v. Household Bank N.A. (In re Overbaugh),

   559 F.3d 125, 129-30(2d Cir. 2009); Andrews, 155 B.R. at 772; In re Shelton, 592

   B.R. 193, 212 (Bankr. N.D. 111. 2018). The Chapter 13 Trustee also should have

   objected on the grounds that the Modified Plan discriminates unfairly against BMW

   relative to other general unsecured creditors.'' Yet not only did the Chapter 13

   Trustee fail to object to confirmation ofthe Modified Plan; he now asserts that BMW

   is barred from seeking a deficiency claim, to which it would otherwise be entitled,

   under principles of res judicata.

   E. The Modified Plan Does Not Prohibit the Filing of a Deficiencv Claim

          The Chapter 13 Trustee argues that "by failing to object to the Modification,

   BMW waived its right to challenge its treatment under the modified Plan," even if

   that treatment violated Barrett.(Dckt. 100, p. 4). Under the Bankruptcy Code,"[t]he

   provisions of a confirmed plan bind the debtor and each creditor, whether or not the



     Section 1322(a)(3) requires that "if the plan classifies claims, [it shall] provide the same
   treatment for each claim within a particular class." 11 U.S.C. § 1322(a)(3). See In re Abaunza,
   452 B.R. 866, 869-70(Bankr. S.D. Fla. 2011).
                                                  20
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                 Page:21 of 32



   claim of such creditor is provided for by the plan, and whether or not such creditor

   has objected to, has accepted, or has rejected the plan." 11 U.S.C. § 1327(a). In

   United Student Aid Funds, Inc. v. Espinosa, the Supreme Court held that "an order

   that confirms the discharge ofa student loan debt in the absence ofan undue hardship

   finding or an adversary proceeding, or both," contrary to certain provisions of the

   Bankruptcy Code and the Federal Rules of Bankruptcy Procedure, is not a void

   judgment for purposes of Rule 60(b)(4) of the Federal Rules of Civil Procedure.'^

   559 U.S. 260, 272-76 (2010). Courts have interpreted Espinosa to mean "that the

   provisions of a confirmed Chapter 13 plan are binding on the debtor and creditors

   alike, regardless of whether a claim is impaired under the plan or whether the creditor

   has accepted the terms of the plan." In re Shealy, 599 B.R. 397, 402 (Bankr. M.D.

   Ga. 2019)(Carter, J.).

          Thus, when a bankruptcy court enters an order confirming a plan, the terms

   of the plan have a "preclusive effect, foreclosing relitigation of'any issue actually

   litigated by the parties and any issue necessarily determined by the confirmation

   order.'" Bullard v. Blue Hills Bank,575 U.S.496(2015)."Therefore, once final, the

   plan essentially has a res judicata effect[.]" Smith v. Rushmore Loan Mgmt. Servs.


     Section 523(a)(8) provides that student loan debt may only be discharged if"excepting such
   debt from discharge under this paragraph would impose an undue hardship on the debtor and the
   debtor's dependents[.]" 11 U.S.C. § 523(a)(8). Further, a bankruptcy court must make this undue
   hardship determination in an adversary proceeding pursuant to Rule 7001(6) of the Federal Rules
   of Banl^ptcy Procedure. See Fed. R. Bankr. P. 7001(6). The plan in Espinosa violated these
   requirements, but the creditor failed to timely object to confirmation.
                                                   21
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06         Page:22 of 32



   (In re Smith), 575 B.R. 869, 876(Bankr. W.D, Ark. 2017). As one court put it, "[a]

   plan confirmation order is nearly impenetrable as to the issues necessary for

   confirmation ofthe bankruptcy plan." AgGeorgia Farm Credit, ACA v. Wynn (In re

   Wynn),611 B.R. 192, 197-98 (Bankr. M.D. Ga. 2021)(Laney, J.).

         But the res judicata principles of Espinosa do not support the Chapter 13

   Trustee's position in this case because, contrary to the Chapter 13 Trustee's

   interpretation, the Modified Plan does not bar BMW from filing a deficiency claim.

   The Modified Plan states that "[a]ny allowed deficiency balance resulting from a

   creditor's disposition of the collateral will be treated as an unsecured claim in

   paragraph 4(h) of the plan if the creditor amends its previously filed, timely claim

   within 180 days from the entry of the order confirming this proposed modification

   or by such additional time as the creditor may be granted upon motion filed within

   that 180-day period." (Dckt. 84, p. 2). BMW complied with this requirement and

   timely filed its deficiency claim (Claim No. 7-2) on March 3, 2021, less than 180

   days after disposition of the vehicle on January 25, 2021.

         In support of his position that the Modified Plan prohibits BMW from filing

   a deficiency claim,the Chapter 13 Trustee relies on the first sentence ofthe surrender

   provision, which states "[t]he following collateral is surrendered to the creditor to

   satisfy the secured claim to the extent shown below upon confirmation of this

   proposed modification."(Dckt. 84, p. 2)(emphasis added). Reading this sentence in

                                            22
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06          Page:23 of 32



   conjunction with the words "Full Satisfaction" under "Amount of Claim Satisfied,"

   the Chapter 13 Trustee interprets the Modified Plan to mean that the surrender ofthe

   vehicle fully satisfied the debt to BMW.(Dckt. 100, p. 3).

         But the Chapter 13 Trustee misreads the surrender provision. It does not state

   that upon surrender the creditor's entire claim is satisfied to the extent shown.

   Rather, the provision states that the creditor's secured claim is satisfied to such

   extent. In other words, surrender of the collateral satisfies the creditor's allowed

   secured claim but does not preclude the filing of a deficiency claim. This

   interpretation is consistent with that ofBranch Banking & Trust Co. v. Coffia (In re

   Coffia), No.09-50899,2010 WL 1872878(Bankr. S.D. Ga. March 22,2010)(Dalis,

   J.). In Coffia, the debtors' plan proposed to surrender real property to satisfy the

   secured claim in full.Id. at * 1. Importantly, the relevant plan language in Coffia was

   identical to the language of the Modified Plan in the instant case: "The following

   collateral is surrendered to the creditor to satisfy the secured claim to the extent

   shown below," followed by space for the debtors to list the creditor, to provide a

   description ofthe collateral, and to identify the amount of the claim satisfied.(Case

   No. 09-50899-JSD, Dckt. 6, p. 2). Just as the Debtors in this case typed "Full

   Satisfaction" under "Amount of Claim Satisfied," in Coffia the debtors typed "in

   full."(Case No.09-50899-JSD, Dckt. 6, p. 2).




                                             23
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06          Page:24 of 32



         The creditor in Coffia objected to confirmation on the grounds that "the

   language in the proposed plan contemplating surrender of the Property 'in full

   satisfaction' of[the] claim might preclude [the creditor] from amending its claim to

   unsecured status" after disposition of the collateral. Coffia^ 2010 WL 1872878, at

   *1. Ruling on that objection, the court stated that "[njothing in the language of the

   Debtors' plan suggests that the surrender is meant to satisfy [the creditor's] entire

   debt; if such language was included, then the plan could not be confirmed."Id. at *2

   (citing Barrett, 543 F.3d at 1247). Rather, the plan language meant "only that

   surrender [was] in full satisfaction of[the creditor's] secured claim." Id. "Though

   the surrender ofthe collateral necessarily satisfies an allowed secured claim, it does

   not preclude a creditor from pursuing a deficiency claim."Id. Accordingly, the court

   overruled the objection and confirmed the plan, stating that the creditor was "entitled

   to seek reconsideration of its claim . . . in the event of a deficiency debt after

   disposition of the Property[.]" Id. at *4. As in Coffia, so here: the language of the

   Modified Plan states that surrender eliminates a secured creditor's secured claim,

   but the creditor retains its right to pursue a deficiency.

         Treating a 910-claim as entirely secured even in the context of surrender, as

   the Chapter 13 Trustee interprets the Modified Plan to do, would resurrect the

   improper interpretation ofthe hanging paragraph by bankruptcy courts that initially

   addressed this issue post-BAPCPA and disallowed deficiency balance claims. These

                                              24
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                    Page:25 of 32



   bankruptcy courts held that "by making bifurcation under Code § 506(a)

   inapplicable for purposes of Code § 1325(a)(5), the hanging paragraph makes [a

   910] claim fully secured," and thus "treatment of the claim by surrender of the

   collateral likewise fully satisfies the claim and leaves no deficiency." Chapter 13

   Practice and Procedure § 5:24. "Put another way, this view is that the hanging

   paragraph results in a fiction that the collateral has a value exactly equal to the

   amount of the claim for purposes of cramdown . . . and that result applies equally

   when the plan proposes surrender[.]" Id. But, as discussed, the Eleventh Circuit in

   Barrett emphatically rejected this view, as has every other circuit court to address

   the issue. The Modified Plan language here, and the interpretation of identical

   language in Coffia, conform with Barrett. When the collateral securing a 910-claim

   is surrendered under a post-confirmation modification, the claim is bifurcated as a

   matter of fact. The secured portion represents the liquidation value, and the



     Surrender of a vehicle under an originally confirmed Chapter 13 plan presents a more
   complicated issue of valuation. In Santander Consumer USA, Inc. v. Brown (In re Brown), 746
   F.3d 1236(11th Cir. 2014), the debtor's plan provided for the surrender of a vehicle to satisfy the
   creditor's claim. The bankruptcy court held that § 506(a)(1) and (a)(2) determined the value of
   the vehicle and thus the amount of the secured claim, which would be satisfied by the surrender.
   On appeal, the district court and the Eleventh Circuit affirmed. The Eleventh Circuit explained
   that under § 506(a)(2), the Bankruptcy Code "expressly mandates a replacement value standard,"
   rather than liquidation value, when a Chapter 13 debtor "surrenders property under §
   1325(a)(5)(C)[.]" Id. at 1240. In a footnote, the Eleventh Circuit quoted In re Rodriguez, 375
   B.R. 535 (B.A.P. 9th Cir. 2007), where it was suggested that Congress exempted 910 vehicles
   from § 506 because "without the hanging paragraph, upon surrender of a 910 vehicle, the
   'replacement value' would be used to reduce the total amount owed to the 910 creditor, rather
   than the amount actually realized on liquidation. That would inevitably lead to a smaller
   deficiency claim." Brown,746 F.3d at 1242 n.3 (quoting Rodriguez, 375 B.R. at 544). In any
                                                  25
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                    Page:26 of 32



   unsecured portion represents the deficiency balance. Consequently, surrender ofthe

   collateral eliminates the secured portion but not the unsecured portion.

          The Chapter 13 Trustee additionally relies on the case of In re Huddle, No.

   06-11076-SSM, 2007 WL 2332390 (Bankr. E.D. Va. Aug. 13, 2007). There, the

   debtor's plan contained language drafted by the Court stating that the collateral

   would be surrendered "in satisfaction of the secured portion of [the] creditors'

   allowed claims" and that"[t]o the extent that the collateral does not satisfy the claim,

   any timely filed deficiency claim to which the creditor is entitled shall be paid as a

   nonpriority unsecured claim." Id. at *1. The plan then provided space for the debtor

   to identify the creditor,the collateral, and the amount ofthe claim. Under the heading

   "Full Satisfaction Y/N," the debtor inserted the word "Yes." Based on the creditor's

   failure to object to confirmation,the court in Huddle sustained the debtor's objection

   to the creditor's deficiency claim, stating that "the prominent typographical

   placement of the 'Yes' response" should have elicited further inquiry from the

   creditor. Id. at *6.


          There are some similarities between the plan language in Huddle and the

   disputed language in the instant case. But in Huddle, the plan contained the heading

   "Full Satisfaction Y/N," to which the debtors responded "Yes"; the plan thus




   event, this case does not involve a surrender under the originally confirmed plan, and the Chapter
   13 Trustee did not object based on the amount of the deficiency claim.
                                                  26
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                       Page:27 of 32



   arguably contemplated that surrender might fully satisfy the debt. Here, in contrast,

   the corresponding heading is "Amount of Claim Satisfied," which invites a debtor

   to insert a dollar amount (or some other expression of how the total claim was

   reduced). If the amount realized from the liquidation sale ofthe collateral is known,

   then the debtor might insert such amount.'"^ More typically, a debtor will not know

   how much the creditor will realize from disposition ofthe collateral because, as here,

   the collateral is surrendered at the time of modification.'^ To expedite plan

   modification,the debtor may file the proposed modified plan before such disposition

   is accomplished. By definition, the amount obtained will eliminate the entirety of

   the secured claim. Thus, consistent with Coffia, the Modified Plan language of"full

   satisfaction" should be understood to satisfy only the secured portion of the claim,

   not the entire debt. While the modification form may invite a dollar amount, it does

   not invite a plan provision that violates Barrett.

          Moreover, Huddle was decided before many circuit courts, including the

   Eleventh Circuit in Barrett, ruled that surrender of a 910 vehicle does not deprive a




     Alternatively, if the collateral is totaled in an accident, the insurance payment, plus any salvage
   value received by the creditor, may be the amount of the secured claim satisfied.

     "Surrender of property does not usually occur until the court has confirmed the plan. Unless
   the creditor has already obtained relief from the stay and liquidated its collateral at the time of
   confirmation, therefore, the amount of the deficiency claim will not be known." Chapter 13
   Practice and Procedure § 5:24.


                                                    27
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                   Page:28 of 32



   creditor of its right to file a deficiency claim.              The collateral in Huddle, a

   recreational vehicle, was not a 910 vehicle. Id. at *5. And, importantly, the court in

   Huddle did not discuss the plan language stating that surrender would satisfy the

   "secured portion of [the] creditors' allowed claims." Id. at *1. As mentioned, the

   court in Coffia interpreted similar language to mean that surrender was in full

   satisfaction of the secured claim, not of the entire debt. The Court therefore finds

   Huddle unpersuasive on this issue.

          The Chapter 13 Trustee also points to the word "allowed" in the Modified

   Plan's language that "[a]ny allowed deficiency balance resulting from a creditor's

   disposition ofthe collateral will be treated as an unsecured claim[.]"(Dckt. 84, p. 2)

   (emphasis added). In his Claim Objection, the Chapter 13 Trustee states that there is

   "no order granting leave to file the deficiency claim."(Dckt. 95,p. 2). And he argues

   in his brief that BMW "could have no 'allowed' deficiency claim considering that

   its claim was entirely satisfied."(Dckt. 100, p. 3). This is a circular argument. The

   issue in this case is whether the Modified Plan (dckt. 84), which was confirmed by

   order of the Court (dckt. 93), authorized the filing of such deficiency claim. The

   Chapter 13 Trustee simply presupposes that the Modified Plan does not permit such




     In 2008, the year after Huddle was decided, the Fourth Circuit issued its opinion in Tidewater
   Fin. Co. V. Kenney, 531 F.3d 312(4th Cir. 2008) holding that "any deficiency after the sale of
   the [surrendered 910] vehicle is an unsecured debt that must be treated as an unsecured claim in
   the bankruptcy reorganization plan." Id. at 321.
                                                  28
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                   Page:29 of 32



   deficiency in order to argue that BMW's deficiency balance was not "allowed" by

   an order ofthe Court. The Court rejects this fallacious argument.

   F. Any Ambiguity Should Be Interpreted Consistent with Barrett

          The parties disagree as to whether the language of the Modified Plan is

   ambiguous. The Chapter 13 Trustee argues that the surrender proyision in the

   Modified Plan unambiguously "foreclose[s] any opportunity for BMW to file an

   unsecured deficiency claim[.]"(Dckt. 100, pp. 2-3). BMW,in contrast, argued at the

   May 4, 2021 hearing that the Modified Plan is ambiguous and should be construed

   against the Debtors based on the well-known rule of construction that a plan of

   reorganization "should be construed against the drafler." Hill v. Greentree Serv.,

   LLC (In re Hill), 572 B.R. 793,800(Bankr. N.D. Ga. 2017)(Hagenau, J.). See also

   In re SunnylandFarms, Inc., No. 14-10231-tl 1, 2016 WL 1212723, at *5 (Bankr.

   D.N.M. March 28, 2016)(collecting cases). In response to BMW's argument, the

   Debtors asserted at the same hearing that the language of the Modified Plan was

   drafted not by the Debtors, but by the Court, and thus this rule should not apply.




     The term "allowed deficiency balance" is not a defined term in § 101 of the Bankruptcy Code,
   but it evokes § 502(a), which states that "[a] claim or interest, proof of which is filed under
   section 501 of this title, is deemed allowed, unless a party in interest... objects." 11 U.S.C. §
   502(a). To be sure, a deficiency claim may be disallowed for a variety of reasons. For example,
   the manner of disposition may be commercially unreasonable, or the resulting debt balance may
   be miscalculated. But the Chapter 13 Trustee cites no other reason for disallowance in this case.

     See, e.g., Huddle, 2007 WL 2332390, at *6 n.5.


                                                  29
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06                Page:30 of 32



          It is true that in this district, General Order Number 2017-4 requires the party

   seeking to modify a Chapter 13 plan after confirmation to use the Court's local form

   2017-4-B ("Modification to Chapter 13 Plan After Confirmation"). The surrender

   provision ofthe form states that the collateral "is surrendered to the creditor to satisfy

   the secured claim to the extent shown below" and that "[a]ny allowed deficiency

   balance resulting from a creditor's disposition of the collateral will be treated as an

   unsecured claim."Arguably, any ambiguity in the Modified Plan was introduced

   not by the Court's form, but by the Debtors' insertion of the words "Full

   Satisfaction" under the heading "Amount of Claim Satisfied."(Dckt. 84, p. 2). But

   as explained above, there may be reasons for a debtor's inability to assign a specific

   dollar amount to the secured claim that is satisfied by surrender.

         "A confirmed plan generally is interpreted according to the rules governing

   the interpretation of contracts." NM Enter., Inc. v. Harrington (In re Flying Star

   Cafes, Inc.), 568 B.R. 129, 136 (Bankr. D.N.M. 2017)(citing Miller v. U.S., 364

   F.3d 999, 1004 (9th Cir. 2004). "Just like with contracts, '[a] confirmed plan is

   ambiguous if it is capable of more than one reasonable interpretation[.]" Hill, 572

   B.R. at 799 (quoting In re Hamilton, No. 14-10665 tll3, 2017 WL 1533382, at *3



     Identical language appears in the surrender provision of the Court's local Chapter 13 plan,
   Form 113, which conforms to the requirements of Rule 3015.1 of the Federal Rules of
   Bankruptcy Procedure and must be used in this district pursuant to General Order Number 2017-
   3("Order Adopting Local Chapter 13 Plan").


                                                30
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06        Page:31 of 32



   (Bankr. D.N.M. Apr. 27, 2017)). See also Kaye v. Blue Bell Creameries, Inc. (In re

   BFW Liquidation, LLC), 899 F.3d 1178, 1188 (11th Cir. 2018) (quoting Med.

   Transp. Mgmt. Corp. v. Comm'r ofl.R.S., 506 F.3d 1364, 1368 (11th Cir. 2007))

   (ambiguity means language that "is susceptible to more than one reasonable

   interpretation").

         The Court acknowledges that the Modified Plan, as completed by the Debtors'

   addition of the words "Full Satisfaction," may be susceptible to more than one

   reasonable interpretation and thus may be ambiguous. However, the Court will not

   interpret either its own form plan or the order confirming the Modified Plan to

   violate the provisions ofthe Bankruptcy Code as interpreted by the Eleventh Circuit

   in Barrett. "[A]n ambiguous plan should be interpreted to comply with, not violate,

   the Code." Hamilton,2017 WL 1533382, at *4. See also In re Sledge, No. 15-51114,

   2018 WL 4090584(Bankr. N.D. Ohio Aug. 27,2018)("[T]o the extent that the Plan

   is ambiguous . . . the Plan will be interpreted so as to be confirmable."); Hill, 572

   B.R. at 799 ("[T]he plan should be interpreted to comply with the Bankruptcy

   Code."); Huddle, 2007 WL 2332390, at *6 ("The general rule is that ambiguous

   bankruptcy plan provisions are construed so as to comport with rather than

   contravene express provisions of the Bankruptcy Code.").

         The Court will not presume that the Debtors intended to violate Barrett in

   their Modified Plan by proposing to surrender the 910 vehicle in full satisfaction of

                                            31
Case:19-41654-EJC Doc#:102 Filed:07/15/21 Entered:07/15/21 14:55:06        Page:32 of 32



   BMW's claim. Nor will the Court presume that the Chapter 13 Trustee intended to

   violate Barrett by failing to object to the Modified Plan. The most straightforward

   way to reconcile these issues is to interpret the Modified Plan to mean what it says.

   The Debtors' surrender of the vehicle satisfied BMW's secured claim, and BMW

   properly filed proof of its deficiency claim pursuant to the Modified Plan.

   IV. Conclusion


         For the reasons set forth above, the Court will overrule the Chapter 13

   Trustee's Claim Objection (dckt. 95) by separate order.

                      Dated at Savannah, Georgia, this 15th day of July, 2021.




                                   Edward J. Cpl€inan, III, Chief Judge
                                   United^§iafes Bankruptcy Court
                                   Southern District of Georgia




                                           32
